PER CURIAM.
Whereas, the judgment of this court was entered on July 7, 1964 (166 So.2d 816) affirming the summary judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed October 13, 1965 (182 So.2d 425) and mandate dated February 22, 1966, now lodged in this court, quashed this court’s judgment of affirmance and remanded the cause for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida,
Now, therefore, it is ordered that the mandate of this court issued in this cause on September 10, 1964, is withdrawn, the judgment of this court filed July 7, 1964 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the said summary judgment of the circuit court appealed from in this cause is reversed for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(b), Florida Appellate Rules, 31 F.S.A.).